            Case 2:19-cv-01893-VAP-AGR Document 1 Filed 03/14/19 Page 1 of 11 Page ID #:1



                   1   FAEGRE BAKER DANIELS LLP
                   2   ELLEN E. BOSHKOFF (BAR NO. 314087)
                       ellen.boshkoff@faegrebd.com
                   3   AMANDA SEMAAN (BAR NO. 293896)
                   4   amanda.semaan@faegrebd.com
                       11766 Wilshire Boulevard, Suite 750
                   5   Los Angeles, CA 90025-6543
                   6   Telephone: 310.500.2090
                       Facsimile: 310.500.2091
                   7

                   8   Attorneys for Defendant
                       INFOSYS LIMITED (incorrectly sued as
                   9   INFOSYS TECHNOLOGIES LIMITED)
                10
                                                 UNITED STATES DISTRICT COURT
                11
                                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
                12

                13     EUGENE HARRISON,                        Case No.: 2:19-cv-01893
                14                       Plaintiff,            (Los Angeles Superior Court Case No.
                15
                                                               18STCV05278)
                                v.
                16     INFOSYS TECHNOLOGIES                    DEFENDANT INFOSYS
                17
                       LIMITED, a Corporation Doing            LIMITED’S NOTICE OF
                       Business in California; and DOES 1 to   REMOVAL
                18
                       30, Inclusive,

                19
                                         Defendants.           [Filed Concurrently with Declaration of
                                                               Danielle Elias, Civil Cover Sheet and
                20
                                                               Corporate Disclosure Statement]

                21                                             Complaint Filed: November 16, 2018
                22
                                                               Date Removed: March 14, 2019

                23

                24

                25

                26

                27

                28
F AEGRE B AKER         US.122221140.01
 D ANIELS LLP
                                                                        DEFENDANT’S NOTICE OF REMOVAL
ATTORNEYS AT LAW                                                                  CASE NO.: 2:19-cv-01893
  LOS ANGELES
            Case 2:19-cv-01893-VAP-AGR Document 1 Filed 03/14/19 Page 2 of 11 Page ID #:2



                   1
                                  Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant Infosys Limited,
                   2
                       incorrectly sued as Infosys Technologies Limited 1 (“Defendant” or “Infosys”),
                   3
                       hereby removes the above-entitled action from the Superior Court of the State of
                   4
                       California, for the County of Los Angeles, to the United States District Court for the
                   5
                       Central District of California. In support of this Notice of Removal, Infosys states
                   6
                       that this Court has original subject matter jurisdiction over Plaintiff Eugene
                   7
                       Harrison’s (“Plaintiff” or “Harrison”) lawsuit via diversity jurisdiction under 28
                   8
                       U.S.C. § 1332(a)(1). Accordingly, removal is based on the following grounds.
                   9
                       I.         SUMMARY OF COMPLAINT
                10
                                  1.         On or around November 16, 2018, Plaintiff, a former Infosys employee,
                11
                       filed a ten-count complaint in the Superior Court of California for the County of Los
                12
                       Angeles, entitled Eugene Harrison v. Infosys Technologies Limited, et al., Case No.
                13
                       18STCV05278. Attached hereto as Exhibit A is a true and correct copy of the
                14
                       Summons and Complaint filed by Plaintiff.
                15
                                  2.         On February 12, 2019 Plaintiff served Defendant with a copy of the
                16
                           Summons and Complaint. On March 13, 2019, Defendant timely filed in state court
                17
                           its Answer, a true and correct copy of which is attached as Exhibit B.
                18
                                  3.         Plaintiff alleges he worked for Infosys as a Senior Technology Architect
                19
                           from 2011 to 2017. (Ex. A, p. 3; ¶ 7). His Complaint raises the following ten causes
                20
                           of action: (1) race discrimination; (2) national origin discrimination; (3) disability
                21
                           discrimination; (4) disability harassment; (5) failure to prevent discrimination and
                22
                           harassment; (6) failure to correct and remedy discrimination and harassment; (7)
                23
                           failure to engage in the interactive process; (8) failure to accommodate; (9)
                24
                           intentional infliction of emotional distress; and (10) wrongful termination in
                25
                           violation of public policy. (Ex. A, pp. 4-20; ¶¶ 9-92).
                26

                27
                       1
                28      Infosys Technologies Limited is the former name of Infosys Limited. Infosys Technologies
                       Limited changed its name to Infosys Limited in June 2011.
                           US.122221140.01                             -2-           DEFENDANT’S NOTICE OF REMOVAL
F AEGRE B AKER
 D ANIELS LLP                                                                                  CASE NO.: 2:19-cv-01893
ATTORNEYS AT LAW
  LOS ANGELES
            Case 2:19-cv-01893-VAP-AGR Document 1 Filed 03/14/19 Page 3 of 11 Page ID #:3



                   1           4.         Plaintiff seeks a wide scope of damages, including lost wages (both past
                   2   and future), employment benefits and other compensatory damages (Ex. A, ¶¶ 15,
                   3   27, 39, 49, 55, 60, 68, 75, 82, 91); past non-economic loss, including humiliation,
                   4   serious mental anguish, emotional and physical distress, anxiety, and nervousness
                   5   (id., ¶¶ 16, 18, 28, 30, 40, 42, 49, 55, 60, 68, 75, 83, 85, 91); and future non-economic
                   6   loss “for the treatment of [his] physical, emotional, and mental injuries.” Id., ¶¶ 17,
                   7   18, 29, 41, 84. Plaintiff also seeks reasonable attorneys’ fees and costs as well as
                   8   punitive damages. Id., ¶¶ 19-20, 31-32, 43-44, 50, 56, 61, 69, 76, 86-87, 92.
                   9   II.     REMOVAL IS APPROPRIATE AND TIMELY
                10             5.         Defendant bases this removal on 28 U.S.C. § 1441(a), which allows
                11     removal of any state court action over which the United States District Courts have
                12     original jurisdiction. Based on the facts set forth below, this Court has original
                13     jurisdiction over this dispute pursuant to 28 U.S.C. § 1332, as there is complete
                14     diversity between the parties, and the amount in controversy exceeds the statutory
                15     requirement of $75,000.
                16             6.         Venue is proper pursuant to 28 U.S.C. §§ 1391 and 1441, because this
                17     Court is in the United States District Court for the district and division embracing
                18     the place where the state court action is pending.
                19             7.         Removal is timely because, pursuant to 28 U.S.C. § 1446(b), the Notice
                20     of Removal is filed within 30 days of the date on which Plaintiff served Defendant’s
                21     agent with a copy of the Summons and Complaint.
                22             8.         No previous request has been made for the relief requested herein.
                23             9.         Pursuant to 28 U.S.C. § 1446(d), Defendant will promptly serve this
                24     Notice of Removal on Plaintiff’s counsel and file it with the Clerk of the Superior
                25     Court of the State of California for the County of Los Angeles.
                26

                27

                28
                        US.122221140.01                             -3-          DEFENDANT’S NOTICE OF REMOVAL
F AEGRE B AKER
                                                                                           CASE NO.: 2:19-cv-01893
 D ANIELS LLP
ATTORNEYS AT LAW
  LOS ANGELES
            Case 2:19-cv-01893-VAP-AGR Document 1 Filed 03/14/19 Page 4 of 11 Page ID #:4



                   1           10.        As required by 28 U.S.C. § 1446(a), copies of all process, pleadings and
                   2   orders served upon Defendant in the removed case are attached to this Notice of
                   3   Removal and incorporated herein by reference.
                   4   III.    THIS COURT HAS ORIGINAL SUBJECT MATTER JURISDICTION
                   5           11.        Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, this action may be
                   6   removed to this Court. As discussed below, diversity of citizenship exists between
                   7   Plaintiff and Infosys, and the amount Plaintiff places in controversy in his Complaint
                   8   exceeds $75,000, exclusive of interest and costs. 28 U.S.C. §§ 1332(a)(1).
                   9           A.         Complete Diversity of Citizenship Exists.
                10             12.        A case may be heard in federal court under diversity jurisdiction if there
                11     is complete diversity, i.e., the citizenship of each plaintiff is diverse from the
                12     citizenship of each defendant. 28 U.S.C. § 1332(a); see also Caterpillar Inc. v.
                13     Lewis, 519 U.S. 61, 68 (1996). Further, a defendant may remove an action to federal
                14     court under 28 U.S.C. § 1332 provided that no defendant is a citizen of the same
                15     state in which the action was brought. See 28 U.S.C. § 1441(a), (b)(2). Here all
                16     such requirements are met, because Plaintiff is a citizen of California, and Defendant
                17     is not a citizen of California.
                18                        1.    Plaintiff is a Citizen of California.
                19             13.        The Complaint alleges that “Plaintiff . . . resided in [the] County of Los
                20     Angeles, California, at all times relevant [to this action].” (Ex. A., ¶ 1). Accordingly,
                21     Plaintiff is domiciled in California and thus a California citizen for purposes of
                22     diversity. Boon v. Allstate Inst. Co., 229 F. Supp. 2d 1016, 1019 (C.D. Cal. 2002)
                23     (“An individual is a citizen of the state in which he is domiciled …”) (citing Kanter
                24     v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001)). See also Armstrong v.
                25     Church of Scientology Int’l, 243 F.3d 546, 546 (9th Cir. 2000) (citing Lew v. Moss,
                26     797 F.2d 747, 750 (9th Cir. 1986)) (For purposes of diversity of citizenship
                27

                28
                        US.122221140.01                              -4-          DEFENDANT’S NOTICE OF REMOVAL
F AEGRE B AKER
                                                                                            CASE NO.: 2:19-cv-01893
 D ANIELS LLP
ATTORNEYS AT LAW
  LOS ANGELES
            Case 2:19-cv-01893-VAP-AGR Document 1 Filed 03/14/19 Page 5 of 11 Page ID #:5



                   1   jurisdiction, citizenship is determined by the individual’s domicile at the time the
                   2   lawsuit is filed).
                   3                      2.    Defendant Is Not a Citizen of California.
                   4           14.        Pursuant to 28 U.S.C. § 1332(c)(1), a “corporation shall be deemed to
                   5   be a citizen of every State and foreign state by which it has been incorporated and
                   6   of the State or foreign state where it has its principal place of business[.]”
                   7           15.        Infosys is a foreign corporation organized under the laws of India. (See
                   8   Declaration of Danielle Elias in Support of Defendant’s Notice of Removal (“Elias
                   9   Dec.”), ¶ 2).
                10             16.        The “principal place of business” for purposes of determining diversity
                11     jurisdiction under 28 U.S.C. § 1332 refers “to the place where a corporation’s
                12     officers direct, control, and coordinate the corporation’s activities … [I]n practice it
                13     should normally be the place where the corporation maintains its headquarters –
                14     provided that the headquarters is the actual center of direction, control, and
                15     coordination, i.e., the ‘never center,’ and not simply an office where the corporation
                16     holds its board meetings (for example, attended by directors and officers who have
                17     traveled there for the occasion).” Hertz Corp. v. Friend, 559 U.S. 77, 92-93 (2010).
                18             17.        Infosys’ corporate headquarters are in Bangalore, India. (See Elias Dec.,
                19     ¶ 2).       The majority of Infosys’ corporate officers work from its Bangalore
                20     headquarters and its corporate-level activities are directed, controlled, and
                21     coordinated from there. (See id.)
                22             18.        Infosys’ principal place of business therefore is in Bangalore, India.
                23             19.        Accordingly, Defendant is a foreign corporation for diversity purposes.
                24     See JPMorgan Chase Bank v. Traffic Stream (BVI) Infrastructure Ltd., 536 U.S. 88,
                25     98 n.3 (2002) (noting the consensus among courts that a foreign corporation is
                26     deemed a citizen of its state of incorporation and where it has its principal place of
                27     business).
                28
                        US.122221140.01                              -5-          DEFENDANT’S NOTICE OF REMOVAL
F AEGRE B AKER
                                                                                            CASE NO.: 2:19-cv-01893
 D ANIELS LLP
ATTORNEYS AT LAW
  LOS ANGELES
            Case 2:19-cv-01893-VAP-AGR Document 1 Filed 03/14/19 Page 6 of 11 Page ID #:6



                   1              20.        Because Plaintiff is a citizen of California, and Defendant is not a citizen
                   2       of California, complete diversity of citizenship exists.2
                   3              B.         The Amount in Controversy Exceeds $75,000.
                   4              21.        Removal is proper if, from the allegations of the Complaint and the
                   5   Notice of Removal, it is more likely than not that the amount in controversy exceeds
                   6   $75,000. See, e.g., Rodriguez v. Home Depot, U.S.A., Inc., No. 16-cv-01945-JCS,
                   7   2016 WL 3902838, at *2 (N.D. Cal. July 19, 2016), citing Sanchez v. Monumental
                   8   Life Ins. Co., 102 F.3d 398 (9th Cir. 1996); Urbino v. Orkin Servs. of Cal., Inc., 726
                   9   F.3d 1118, 1121-22 (9th Cir. 2013).
                10                22.        Where, as here, a plaintiff does not plead the amount of damages that he
                11     seeks, the Court must look beyond the Complaint to determine whether the lawsuit
                12     meets the jurisdictional requirement. Lowdermilk v. U.S. Bank Nat'l Assoc., 479 F.3d
                13     994, 998 & n. 4 (9th Cir. 2007); Abrego Abrego v. The Dow Chemical Co., 443 F.3d
                14     676, 690 (9th Cir. 2006). In such cases, the defendant seeking removal must prove
                15     by a preponderance of the evidence that the amount in controversy requirement has
                16     been met. 28 U.S.C. § 1446(c)(2); Lowdermilk, 479 F.3d at 998; Abrego Abrego, 443
                17     F.3d at 683. "Under this burden, the defendant must provide evidence that it is more
                18     likely than not that the amount in controversy satisfies the federal diversity
                19     jurisdictional amount requirement." Sanchez v. Monumental Life Ins. Co., 102 F.3d
                20     398, 404 (9th Cir. 1996). "The ultimate inquiry is what amount is put 'in controversy'
                21     by the plaintiff's complaint, not what a defendant will actually owe." Korn v. Polo
                22     Ralph Lauren Corp., 536 F. Supp. 2d 1199, 1205 (E.D. Cal. 2008) (citing Rippee v.
                23     Boston Market Corp., 408 F. Supp.2d 982, 986 (S.D. Cal. 2005)). This burden "is not
                24     'daunting,' as courts recognize that under this standard, a removing defendant is not
                25

                26     2
                         Note also that for purposes of removal based on diversity jurisdiction, “the
                       citizenship of defendants sued under fictitious names shall be disregarded.” See 28
                27
                       U.S.C. § 1441(b)(1).
                28
                           US.122221140.01                               -6-          DEFENDANT’S NOTICE OF REMOVAL
F AEGRE B AKER
                                                                                                CASE NO.: 2:19-cv-01893
 D ANIELS LLP
ATTORNEYS AT LAW
  LOS ANGELES
            Case 2:19-cv-01893-VAP-AGR Document 1 Filed 03/14/19 Page 7 of 11 Page ID #:7



                   1   obligated to 'research, state, and prove the plaintiff's claims for damages.'" Korn, 536
                   2   F. Supp. 2d at 1204-05.
                   3           23.        In determining whether the jurisdictional minimum is met, courts
                   4   consider all alleged recoverable damages, including emotional distress damages,
                   5   punitive damages, statutory penalties, and attorneys' fees. Hunt v. Washington State
                   6   Apple Advertising Comm'n, 432 U.S. 333, 347-48 (1977) (superseded by statute on
                   7   other grounds); Gibson v. Chrysler Corp., 261 F.3d 927, 945 (9th Cir. 2001).
                   8           24.        Plaintiff’s allegations, which give rise to ten causes of action and for
                   9   which he seeks a litany of monetary and non-monetary damages, plus attorneys’
                10     fees, place an amount in controversy in excess of $75,000.
                11                        1.    Lost Earnings and Benefits
                12             25.        Plaintiff seeks past and future lost wages and employment benefits. (Ex.
                13     A, ¶¶ 15, 27, 39, 49, 55, 60, 68, 75, 82, 91). Lost earnings and benefits are included
                14     in the amount-in-controversy calculation. See, e.g., Melendez v. HMS Host Family
                15     Rest, Inc., No. CV 11-3842, 2011 WL 3760058, at *2 (C.D. Cal. Aug. 25, 2011)
                16     (including projected lost wages from date of alleged adverse employment action to
                17     anticipated date of judgment in amount-in-controversy allocation); Rivera v. Costco
                18     Wholesale Corp., No. C 08-02202, 2008 WL 2740399, at *3 (N.D. Cal. July 11,
                19     2008) (considering “lost wages and benefits [that] may accrue” after removal).
                20     Assessing a plaintiff’s anticipated lost wages over a one-year period—from the
                21     filing of the Complaint to the expected date of judgment, for example—has been
                22     deemed reasonable. See, e.g., Melendez, 2011 WL 3760058, at *2; Rivera, 2008
                23     WL 2740399, at *1, 3.
                24             26.        Plaintiff’s Complaint alleges that Plaintiff worked for Infosys from 2011
                25     to 2017. (Ex. A, ¶ 7). Plaintiff also alleges that in 2016 he “became disabled from
                26     physical ailments to his back and heart,” as a result of which “[h]e had to miss time
                27     from work.” (Id.). At the time of his discharge, Plaintiff was earning $135,236.00
                28
                        US.122221140.01                              -7-          DEFENDANT’S NOTICE OF REMOVAL
F AEGRE B AKER
                                                                                            CASE NO.: 2:19-cv-01893
 D ANIELS LLP
ATTORNEYS AT LAW
  LOS ANGELES
            Case 2:19-cv-01893-VAP-AGR Document 1 Filed 03/14/19 Page 8 of 11 Page ID #:8



                   1   per year. (Elias Dec., ¶ 3, Ex. 1). The Complaint does not allege, and Infosys has
                   2   no reason to believe, that Plaintiff has secured alternative employment since his
                   3   discharge. Thus, using a conservative estimate of only 32 months between the date
                   4   of his discharge (assuming it was in April 2017) and the entry of judgment in this
                   5   matter (which, again, we conservatively assume will happen in November 2019—a
                   6   mere one year after Plaintiff filed his Complaint), Plaintiff’s damages for lost wages
                   7   alone would total roughly $225,393.33. Thus, without even taking into account
                   8   Plaintiff’s other damages claims, his estimated alleged back and front pay are
                   9   adequate to cross the diversity jurisdictional threshold.
                10                       2.    Emotional Distress and Punitive Damages
                11            27.        As noted above, in addition to lost wages, Plaintiff claims various non-
                12     economic damages, including pain and suffering and other types of emotional
                13     distress damages. “Emotional distress damages can be considered when calculating
                14     the amount in controversy even when the pleadings are vague as to the amount
                15     sought,” and “[a] defendant may introduce evidence of jury verdicts in cases
                16     involving analogous facts to establish probable emotional distress damages.”
                17     Rodriguez, 2016 WL 3902838, at *5; see also Cain v. Hartford Life & Acc. Ins. Co.,
                18     890 F. Supp. 2d 1246, 1250 (C.D. Cal. 2012).
                19            28.        Plaintiff’s claim for emotional distress damages alone likely satisfies
                20     the amount in controversy requirement. In one case, for example, a San Diego
                21     County Superior Court awarded more than $145,000 on wrongful termination claims
                22     that incorporated emotional distress, where the employee alleged that the employer
                23     misrepresented and/or modified the nature of the position, eventually resulting in his
                24     termination. Johnson vs. BSI Consultants Inc., 26 Trials Digest 2d 23, 1996 WL
                25     763115 (Cal. Super. Sept. 13, 1996); see also Gary v. Nichols, 45 Trials Digest 8th
                26     7, 2004 WL 3576547 (Cal. Super. Dec. 10, 2004) (San Diego County jury verdict
                27     specifically awarding $41,500 in emotional distress damages on wrongful
                28
                       US.122221140.01                             -8-          DEFENDANT’S NOTICE OF REMOVAL
F AEGRE B AKER
                                                                                          CASE NO.: 2:19-cv-01893
 D ANIELS LLP
ATTORNEYS AT LAW
  LOS ANGELES
            Case 2:19-cv-01893-VAP-AGR Document 1 Filed 03/14/19 Page 9 of 11 Page ID #:9



                   1   termination claim). Indeed, plaintiffs alleging emotional distress as a result of
                   2   wrongful termination regularly seek - and courts regularly uphold - damage awards
                   3   exceeding $75,000 for such damages. Keiffer v. Bechtel Corp., 65 Cal. App. 4th
                   4   893, 895 (1998) (upholding jury award in excess of $75,000 for emotional distress
                   5   damages in a single-plaintiff age-discrimination case); Silo v. CHW Med. Found., 86
                   6   Cal. App. 4th 947, 955 (2001) (upholding jury award in excess of $75,000 for
                   7   noneconomic damages in a wrongful termination lawsuit); Satrap v. Pac. Gas &
                   8   Elec. Co., 42 Cal. App. 4th 72, 76 (1996) (upholding a jury award in excess of
                   9   $75,000 for noneconomic damages).
                10            29.        Plaintiff additionally seeks punitive damages. See infra, ¶ 4. The Court
                11     must also consider Plaintiff’s request for punitive damages as part of the amount in
                12     controversy when determining diversity jurisdiction. Davenport v. Mutual Benefit
                13     Health and Accident Ass’n, 325 F.2d 785, 787 (9th Cir. 1963) (punitive damages
                14     must be taken into account where recoverable under state law); see also Aucina v.
                15     Amoco Oil Co., 871 F. Supp. 332, 334 (S.D. Iowa 1994) (“[b]ecause the purpose of
                16     punitive damages is to capture the defendant’s attention and deter others from
                17     similar conduct, it is apparent that the plaintiff’s claim for punitive damages alone
                18     might exceed [the jurisdictional amount]”).
                19                       3.    Attorneys’ Fees
                20            30.        Plaintiff also seeks to recover an unspecified amount of attorneys’ fees.
                21     See infra, ¶ 4. Courts have held that an award of attorneys’ fees, if such fees are
                22     authorized, may be considered for purposes of calculating the amount in controversy.
                23     Galt G/S v. JSS Scandinavia, 142 F.3d 1150, 1155-56 (9th Cir. 1998) (“We hold that
                24     where an underlying statute authorizes an award of attorneys’ fees, either with
                25     mandatory or discretionary language, such fees may be included in the amount in
                26     controversy”); Guglielmino v. McKee Foods Corp., 506 F.3d 696, 698 (9th Cir. 2007)
                27     (holding that attorneys’ fees are included in the calculation of the amount in
                28
                       US.122221140.01                              -9-          DEFENDANT’S NOTICE OF REMOVAL
F AEGRE B AKER
                                                                                           CASE NO.: 2:19-cv-01893
 D ANIELS LLP
ATTORNEYS AT LAW
  LOS ANGELES
          Case 2:19-cv-01893-VAP-AGR Document 1 Filed 03/14/19 Page 10 of 11 Page ID #:10



                   1   controversy under 28 U.S.C. § 1332(a)); Sanchez v. Wal-Mart Stores, Inc., 2007 WL
                   2   1345706, at *2 (E.D. Cal. May 8, 2007) (“Attorney’s fees, if authorized by statute or
                   3   contract, are also part of the calculation.”).
                   4           31.        Further, California federal courts repeatedly have recognized that post-
                   5   removal attorneys’ fees may be considered. In Simmons v. PCR Tech., 209 F. Supp.
                   6   2d 1029, 1034-35 (N.D. Cal. 2002), for example, the court held that “[attorneys’ fees]
                   7   necessarily accrue until the action is resolved” and thus, “the Ninth Circuit [in Galt,
                   8   supra] must have anticipated that district courts would project fees beyond removal.”
                   9   As such, the Simmons court held that the “measure of [attorneys’] fees should be the
                10     amount that can reasonably be anticipated at the time of removal, not merely those
                11     already incurred.” Id. at 1035. The court further observed that “attorneys’ fees in
                12     individual discrimination cases often exceed the damages.” See Pulera v. F&B, Inc.,
                13     2008 U.S. Dist. LEXIS 7265, *14-15 (E.D. Cal. 2008) (“While the Ninth Circuit has
                14     not yet ruled on this issue, the preponderance of courts in this Circuit have agreed
                15     with the Brady approach” of “includ[ing] a reasonable estimate of the attorney’s fees
                16     likely to be incurred” (citing Brady v. Mercedes-Benz, 243 F. Supp. 2d 1004, 1010-
                17     11 (N.D. Cal. 2002)).
                18             32.        Therefore, while Plaintiff seeks an unspecified amount of attorneys’
                19     fees, such fees must be considered in the amount-in-controversy calculation.
                20     Conservatively assuming that Plaintiff’s counsel charges $300 per hour, attorneys’
                21     fees would total $75,000 after 250 hours of work. Plaintiff’s counsel would likely
                22     exceed this amount during the pretrial phase of litigation alone, and certainly would
                23     exceed this amount through trial. See, e.g., Simmons, 209 F. Supp. 2d at 1035 (“The
                24     court notes that in its twenty-plus years’ experience, attorneys’ fees in individual
                25     discrimination cases often exceed the damages.”)
                26

                27

                28
                        US.122221140.01                             - 10 -       DEFENDANT’S NOTICE OF REMOVAL
F AEGRE B AKER
                                                                                           CASE NO.: 2:19-cv-01893
 D ANIELS LLP
ATTORNEYS AT LAW
  LOS ANGELES
          Case 2:19-cv-01893-VAP-AGR Document 1 Filed 03/14/19 Page 11 of 11 Page ID #:11



                   1                     4.    Summary of Amount In Controversy
                   2          33.        While Defendant denies any and all liability to Plaintiff, based on a
                   3   conservative and good faith estimate of the value of the alleged damages in this
                   4   action, the amount in controversy in this case far exceeds $75,000, exclusive of
                   5   interests and costs, as demonstrated above. Accordingly, it cannot be denied that the
                   6   amount in controversy exceeds the jurisdictional threshold set forth in 28 U.S.C.
                   7   section 1332(a).
                   8   IV.    CONCLUSION
                   9          For the foregoing reasons, this Court has jurisdiction to hear this case. Infosys
                10     thus has properly removed the underlying action to this Court.
                11

                12
                       Dated: March 14, 2019                       FAEGRE BAKER DANIELS LLP

                13

                14                                                 By: /s/ Amanda Semaan
                                                                      ELLEN E. BOSHKOFF
                15                                                    AMANDA SEMAAN
                16                                                    Attorneys for Defendant
                                                                      INFOSYS LIMITED (incorrectly sued
                17                                                    as INFOSYS TECHNOLOGIES
                18                                                    LIMITED)

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
                       US.122221140.01                             - 11 -        DEFENDANT’S NOTICE OF REMOVAL
F AEGRE B AKER
                                                                                           CASE NO.: 2:19-cv-01893
 D ANIELS LLP
ATTORNEYS AT LAW
  LOS ANGELES
